Citation Nr: 0402173	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-04 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Regional Office in San Diego, California, that denied the 
veteran's claim for service connection for PTSD.  The 
appellant submitted a notice of disagreement in August 1999, 
and a statement of the case was issued in February 2000.  The 
appellant completed his appeal to the Board of Veterans' 
Appeals (Board) with the filing of a substantive appeal in 
March 2000.  

Pursuant to the veteran's March 2000 request, he was afforded 
a hearing in October 2000 at the RO before a Hearing Officer.  
A transcript of that hearing is of record.

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


REMAND

It appears that the RO's denial of the veteran's claim is 
based, in part, on a finding that he did not engage in combat 
with the enemy and that his claimed stressors have not 
otherwise been verified.  See generally 38 C.F.R. § 3.304(f) 
(2003).  

One of the claimed stressors involves an attempted escape by 
enemy prisoners of war (POWs) at An Thoi in late 1968 or 
early 1969.  The veteran claims that while he was at that 
location delivering mail, a number of enemy prisoners ran 
from a just-landed "C-140" and that guards opened fire.  
The RO listed this claimed stressor on a verification request 
to the U.S. Armed Services Center for Research of Unit 
Records (CRUR) in June 2002.  Although CRUR responded in 
August 2003, it is not clear from the response whether 
verification of the claimed attempted escape by enemy POWs at 
An Thoi was attempted.  Appropriate action in this regard is 
therefore necessary before the Board may proceed with 
appellate review. 

During a VA examination for PTSD in November 2001, the 
veteran reported that he had been unemployed for the last two 
to three years and was receiving "social security income" 
for his PTSD.  The claims file is currently devoid of any 
social security determination or underlying medical records.  
Thus, in view of the possible relevance that such records may 
have to this appeal, an attempt should be made to obtain 
them.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  The 
RO's action in this regard should be 
accomplished in such a manner so as to 
comply with the holding of the United 
States Court of Appeals in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).    

2.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

3.  The RO should again contact CRUR and 
request specific verification of the 
claimed attempted enemy POW escape from 
just-landed aircraft at An Thoi in late 
1968 or early 1969 which resulted in 
gunfire by guards to prevent the escape.  
In this regard, CRUR should also be asked 
to verify whether the U.S.S. Oxford was 
in the vicinity of An Thoi during this 
time period. 

4.  If, and only if, the claimed 
stressful event at An Thoi is verified, 
the RO should schedule the veteran for a 
VA PTSD examination by a psychiatrist.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and the examiner 
should be expressly informed that the 
claimed stressful event at An Thoi has 
been verified.  The examiner should also 
be informed that only the specifically 
corroborated in-service stressful event 
may be considered for the purpose of 
determining whether exposure to such in-
service event has resulted in PTSD.  If a 
diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to the 
verified An Thoi stressful event or to 
some other stressor(s). 

5.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



